Appellant, petitioner, having been committed to jail without bail by order of the judge of the county court upon a charge, by affidavit and warrant, of murder in the first degree, petitioned by habeas corpus to the honorable A. E. Hawkins praying his discharge from custody, or that he be allowed bail in a reasonable sum. The habeas corpus proceeding was heard and determined by the circuit judge, who entered an order denying the writ and remanded the petitioner to the county jail, without bail, from which action of the court, he appealed to this court.
All the testimony on the hearing of the petition has been submitted to this court. There were about 30 witnesses for the state who testified before the judge. This evidence has been carefully read and duly considered. We refrain from setting out this evidence or its substance, nor will we comment thereon, except to say that the order of court denying petitioner bail was erroneous and clearly in conflict with the rule pertaining to questions of this character. These rules have been so repeatedly stated in numerous decisions of the appellate courts of this state, and are so well settled, a repetition or restatement here could serve no good purpose and will not be indulged.
The order of the circuit judge denying bail to petitioner is reversed, and the cause *Page 212 
remanded, with instructions to said circuit judge to allow bail to petitioner in such reasonable sum as his circumstances in life may warrant said bond to be conditioned as the law requires.
Reversed and remanded, with instructions.